Case 1:20-cv-04062-CM Document 2 Filed 05/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELMSFORD APARTMENT Plaintiff,
ASSOCIATES, LLC, 36 APARTMENT
ASSOCIATES, LLC and 66 APARTMENT

-¥-

ANDREW CUOMO, As Governor of the
State of New York

Defendant.

 

 

Case No, 40 -ey- O406Z

Rule 7.1 Statement

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

36 APARTMENT ASSOCIATES, LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of

said party, which are publicly held.

Date: 05/27/2020

 

Signature of Attorney

Attorney Bar Code:

Ferm Rule7_{.pdf SDNY Web 10/2007
Case 1:20-cv-04062-CM Document 2 Filed 05/27/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELMSFORD APARTMENT Plaintiff,
ASSOCIATES, LLC, 36 APARTMENT
ASSOCIATES, LLC and 66 APARTMENT Case No,_26-cv - 041062
~V~
ANDREW CUOMO, As Governor of the Rule 7.1 Statement
State of New York .
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

ELMSFORD APARTMENT ASSOCIATES, LLC (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

Date: 05272020 ne ne

Signature of Attorney

Attorney Bar Code:

Form Rule7_l.pdf SDNY Web 10/2007
